DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-10, 12-14, 16-18 and 20 are pending.
Claim 4, 11, 15, 19 and 21 are cancelled.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-3, 5-10, 12-14, 16-18 and 20 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Chapoy (US 2017/0212277 A1) teaches three-dimensional printer technologies to create specialized contact lenses by building up optical features onto a shell of a contact lens. In this context, a shell is a curved disk with the same radius of curvature on the front and back surface providing a spherical base curve to fit the cornea and no optical power on the front curve. The shell may be produced using a molding process, and starting with such a shell, the three-dimensional printer is utilized to build optical features on to the front surface.
Porter et al. (US 2018/0207863 A1) teaches the use of multiple materials and/or colors readily allowing objects to incorporate many design features such as labels, logos, textures, and bitmap images onto an optical lens during manufacturing.
CLAMP et al. (US 2015/0129437 A1) teaches packaging of the optical lens with aqueous liquid between the lens and the packaging to keep a packaged contact lens hydrated.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest:
An assembly line, comprising: a standardized production portion of the assembly line, the standardized production portion comprising a three-dimensional printer to produce a set of standardized components, each standardized component of the set of standardized components being substantially identical to one another; and a customized production portion of the assembly line, the customized production portion comprising a three-dimensional printer to produce a set of customized components, each customized component of the set of customized components having a different custom option, the each customized component of the set of customized components including at least a first portion of a customized part and an associated descriptor, wherein: the each standardized component comprises a packaging for the each customized component and an interface feature to physically couple the each customized component to the each standardized component; and the each customized component is physically coupled to the each standardized component.

Independent claims 9, 12, 17 and 18 include similar limitations and reasons for allowance as independent claim 1.
Claims 2-3, 5-8, 16 and 20 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-3, 5-8, 16 and 20 are allowable.
Claim 10 is a dependent claim of claim 9. The claim 9 is allowable, and therefore, claim 10 is allowable.
Claims 13-14 are dependent claims of claim 12. The claim 12 is allowable, and therefore, claims 13-14 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116